DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendment filed April 13, 2021.
Claims 1, 9, and 15 have been amended.  Claims 1 and 4-20 are pending and have been examined on the merits (claims 1, 9, and 15 being independent).
The amendment filed April 13, 2021 to the claims has been entered.
Response to Arguments
Applicant’s arguments and amendments filed April 13, 2021 have been fully considered.
Applicants assert that the pending claims fully comply with the requirement of 35 U.S.C. 101. Examiner respectfully disagree. Applicant’s argument and amendments have been considered and are not persuasive.  The rejections under 35 USC 101 have been maintained and clarified in view of the USPTO 2019 PEG.
Applicant argues: Applicant Remarks, pages 10-14.
(1) “Example 25: Applicant asserts that the claimed invention includes a physical analysis by "calculating a maximum medical improvement (MMI) based on an analysis of a medical condition of an injured worker stabilizing, a medical treatment plateau and payment patterns," as similarly recited by independent claims 1, 9 and 15.  The Eligibility Supplement, in Appendix 1, Example 25 describes a rubber molding press. Despite the fact that the claims include an equation and basic computer functions, the USPTO considers claim 2 eligible because it includes a physical step.”- page 10
Example 34: Applicant asserts that the claimed invention is also analogous to Example 34 of the eligibility examples. Example 34 includes the unconventional and non-generic combination of known elements by including a filtering tool that is remote from the end user and provides customizable filtering features to each end user. The claimed invention also includes a remote filtering tool. The filtering tool provides customizable filtering by filtering WC claims based on cost of waiting (COW), arrival of a settlement opportunity (ASO) and a maximum medical improvement (MMI). In other words, the system is customizing the filter based on various factors.”- page 10
(3) “In particular, Applicant asserts that, since the Examiner agrees that the present claims are novel and not obvious under 35 U.S.C. §§ 102 and 103, by the Examiner's own rationale it would not be possible to assert that the present claims are "well-understood, routine and conventional."”- page 11
(4) “Importantly, Applicant asserts that the claimed invention includes the interaction, interplay, interfacing, protocol translation and transmission of data between distinct systems, namely Cost of Waiting (COW) calculating module, a machine learning module, a WC claim comparing module, and a WC claim classifying module. Applicant asserts that the claimed invention overcomes 101 because the claimed invention includes different systems that, in combination, are able to provide the novel features of the claimed invention.”- page 11
(5) “The PTAB found that the transcription claims are not directed at the categories of abstract ideas. Although transcription is a human/mental activity, the PTAB found that the specific process cannot be "practically performed mentally" and the claims are "directed to a specific implementation". Moreover, the claims do not recite "organizing human activity" - which is 
Examiner notes:
(1) In consideration of Applicant’s arguments on Example 25, claim 1 of Example 25 recites a method that is directed to a mathematical relationship and steps that could be performed mentally and has additional elements/steps that amount to significantly more than the abstract idea, rather the claimed invention is directed to a method to organizing human activity including mitigating risk or insurance and/or mental processes including an observation or evaluation, and furthermore, the claimed invention use additional elements/steps to improve the abstract ideas as linking the use of the judicial exception to a particular technological environment or filed of use- see MPEP 2106.06(h).
(2) In consideration of Applicant’s arguments on Example 34, claim 1 of Example 34 is directed to an abstract idea and has additional elements that amount to significantly more than the abstract idea because they add specific limitations other than what are well understood, routine, conventional activities in the field and result in an improvement to the technology of filtering content on the Internet, rather the claimed invention directed to a method to organizing human activity including mitigating risk or insurance and/or mental processes including an observation or evaluation, and furthermore, the claimed invention use additional elements/steps to improve the abstract ideas using a Cost of Waiting (COW) calculating module, a machine learning module, a WC claim comparing module, a WC claim classifying module, and etc. – See MPEP 2106.06(h), generally linking the use of the judicial exception to a particular technological environment or filed of use.
Alice decision. It is enough to recognize that there is no meaningful distinction between the concept of risk hedging in Bilski, the concept of intermediated settlement in Alice and the concept of processing the transfer of funds at issue here. All these fall squarely within the realm of abstract ideas as interpreted in the Alice decision. Also as was pointed out in Ultramercial, the addition of merely novel or non-routine components to the claimed idea does not necessarily turn an abstraction into something concrete (See Ultramercial, Inc. v. Hulu, LLC, _ F.3d_, 2014 WL 5904902, (Fed. Cir. Nov. 14, 2014). On the other hand, the rejections under 35 U.S.C. 102/103 are based on prior art. The presence of novel or non-obvious components (with respect to prior art of record) in a claim makes the claim allowable over prior art. The criteria for rejections under 35 U.S.C. 102/103 are different from the criteria for rejections under 35 U.S.C. 101.
(4) In consideration of Applicant’s argument on the novel features of the claimed invention, the claimed invention directed to a method to organizing human activity including mitigating risk or insurance and/or mental processes including an observation or evaluation, and furthermore, the claimed invention use additional elements/steps to improve the abstract ideas using a Cost of Waiting (COW) calculating module, a machine learning module, a WC claim comparing module, a WC claim classifying module, and etc. – See MPEP 2106.06(h), generally linking the use of the judicial exception to a particular technological environment or filed of use.  Even though the claimed limitation has the novel features of the invention, the presence of novel or non-obvious 
(5) In consideration of Applicant’s argument on the PTAB found that the transcription claims are not directed at the categories of abstract ideas, for example, the steps of including… a WC claim, including… seasoned WC claim characteristic data, calculating… a COW for a predetermined period of time, comparing… the corresponding WC claim characteristic data of the open WC claim, classifying… each seasoned WC claim in the population, including… a root node, a first branch, a second branch, a first terminal node, and a second terminal node, setting… a settlement status indicator of the open WC claim, and evaluating… an open WC claim, under the broadest reasonable interpretation, fall under the enumerated abstract idea grouping of Mental Processes as ‘concepts performed in human mind including an observation, evaluation, or judgment’. The nominal recitation of the generic “COW calculating module” and “WC claim comparing module” suitably programmed to carry out this abstract idea does not take these limitations out of the Mental Processes Grouping.	
For another example, “WC claim comparing” can be done in the human mind such as to compare WC claim characteristic data of the open WC claim to the adversely-developing predictor and “WC claim classifying” can be done in the human mind such as to classify each seasoned WC claim in the population as an the adversely-developed WC claim when the COW of the seasoned WC claim satisfies a first predetermined condition. Therefore, the claims recite an abstract idea.
(6) As the enumerated sub-groupings, according to the “October 2019 Update: Subject Matter Eligibility” guidelines are “fundamental economic principles or practices, commercial or legal interactions, managing personal behavior, and relationships or interactions between people”.  Clearly, the steps of the claimed process are directed to and recite steps to perform for processing including… a WC claim, executing… the WC claim, including… seasoned WC claim characteristic data, calculating… a COW for a predetermined period of time, conducting… a regression analysis of the population of seasoned WC claims, determining… a WC claim characteristic, generating… a graphical decision tree analysis of a settlement administration strategy, comparing… the corresponding WC claim characteristic data of the open WC claim, classifying… each seasoned WC claim in the population, including… a root node, a first branch, a second branch, a first terminal node, and a second terminal node, representing… a decision of the root node, representing… an opposing decision of the root node, setting… a settlement status indicator of the open WC claim, and evaluating… an open WC claim recite this judicial exception.  
Another example of a case identifying a claim as reciting a fundamental economic practice is Bancorp Services., L.L.C. v. Sun Life Assurance Co. of Canada (U.S.), 687 F.3d 1266, 103 USPQ2d 1425 (Fed. Cir. 2012). The fundamental economic practice at issue in Bancorp pertained to insurance. The patentee in Bancorp claimed methods and systems for managing a life insurance policy on behalf of a policy holder, which comprised steps including generating a life insurance policy including a stable value protected investment with an initial value based on a value of underlying securities, calculating surrender value protected investment credits for the life insurance policy; determining an investment value and a value of the underlying securities for the Bilski). -MPEP 2106.04(a)(2)
Furthermore, the steps of calculating… a maximum medical improvement (MMI), calculating… a COW for a predetermined period of time, comparing… the corresponding WC claim characteristic data of the open WC claim, classifying… each seasoned WC claim in the population, including… a root node, a first branch, a second branch, a first terminal node, and a second terminal node, setting… a settlement status indicator of the open WC claim, and evaluating… an open WC claim, under the broadest reasonable interpretation, fall under the enumerated abstract idea grouping of Mental Processes as ‘concepts performed in human mind including an observation, evaluation, or judgment’. For example, the nominal recitation of the generic “COW calculating module” and “WC claim comparing module” suitably programmed to carry out this abstract idea does not take these limitations out of the Mental Processes Grouping.	For another example, “WC claim comparing” can be done in the human mind such as to compare WC claim characteristic data of the open WC claim to the adversely-developing predictor and “WC claim classifying” can be done in the human mind such as to classify each seasoned WC claim in the population as an the adversely-developed WC claim when the COW of the seasoned WC claim satisfies a first predetermined condition. Therefore, the claims recite an abstract idea.  
 (7) Step 2A, Prong Two Considerations: The limitations recited by independent claims 1, 9, and 15 are not indicative of integration into a practical application because it is mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an 
(8) Step 2B Consideration: The limitations recited by claims 1, 9, and 15 as independent claims are not indicative of an inventive concept (aka “significantly more”) because merely “linking/applying” the exception using generic computer components does not constitute ‘significantly more’ than the abstract idea (MPEP 2106.05 (f) (h)) and also they are simply appending well understood, routine, conventional activities previously known to the industry, specified at a high level of generality to the judicial exception (MPEP 2106.05(d). The limitations of the invention as a whole is a business solution, not a technical solution to a technical problem.
For instance, the limitations of executing… the WC claim, calculating… a COW for a predetermined period of time, generating… a graphical decision tree analysis of a settlement administration strategy, comparing… the corresponding WC claim characteristic data of the open WC claim, transmitting… a display signal, displaying… the graphical decision tree analysis, and displaying… indicia based on a digital signal are all conventional, well-understood and routine computing functions leveraged by Applicant to carry out the abstract idea of for processing a receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; see MPEP 2106.05(d)(II).  
Furthermore, Applicant’s specification as originally filed makes clear that the technology leveraged to carry out this abstract idea is nothing more than generic, commercially available, off-the-shelf technology operating in a well understood computing environment as disclosed in at least Specification paragraphs [0053-0054], microprocessor, mainframe computer, digital signal processor, a portable computing device, internal network, external network, WC claim processor, WC claim processing program (COW calculating module and machine learning module), data storage device, and web server.
There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other. There is nothing, for example, in the pending claims to suggest that any of the claimed “a machine learning module” and “a WC claim classifying module”, all of which are suitably programmed, 
In summary, the computer is merely a platform on which the abstract idea is implemented. Simply executing an abstract concept on a computer does not render a computer “specialized,” nor does it transform a patent-ineligible claim into a patent-eligible one. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1280 (Fed. Cir. 2012). There are no improvements to another technology or technical field, no improvements to the functioning of the computer itself, transformation or reduction of a particular article to a different state or thing or any other meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment as a result of performing the claimed method. The claimed sequence of steps comprises only “conventional steps, specified at a high level of generality,” which is insufficient to supply an “inventive concept.” Id. at 2357 (quoting Mayo, 132 S. Ct. at 1294, 1297, 1300).  Also, the addition of merely novel or non-routine components to the claimed idea does not necessarily turn an abstraction into something concrete (See Ultramercial, Inc. v. Hulu, LLC, _ F.3d_, 2014 WL 5904902, (Fed. Cir. Nov. 14, 2014). Hence the claims do not recite significantly more than an abstract idea.  For these reasons and those stated in the rejections above, rejection of claims 1 and 4-20 under 35 U.S.C. 101 is maintained by the Examiner
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 4-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, (2a) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so (2b), it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. (2014).
The claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  In the instant case, the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. 
Step (1): In the instant case, the claims are directed towards to a method for processing a worker’s compensation (WC) claim which contains the steps of processing, calculating, determining, matching, comparing, evaluating, displaying, generating, and classifying.  The claim recites a series of steps and, therefore, is a process. The claims do fall within at least one of the four categories of patent eligible subject matter because claim 1 is direct to a system, i.e. a worker’s compensation claim to carrying out process steps, Step 1-yes. 
Step (2A) Prong 1:  A method for processing a worker’s compensation (WC) claim is akin to the abstract idea subject matter grouping of: Certain Methods of Organizing Human Activity as ‘fundamental economic principles or practices including mitigating risk, insurance’ and Mental Processes as ‘concepts performed in human mind including an observation, evaluation, or judgment’.  As such, the claims include an abstract idea.
The specific limitations of the invention are (a) identified to encompass the abstract idea include: including… a WC claim, including… seasoned WC claim characteristic data, displaying… indicia, calculating… a COW for a predetermined period of time, conducting… a regression analysis of the population of seasoned WC claims, determining… a WC claim characteristic, generating… a graphical decision tree analysis of a settlement administration strategy, comparing… the corresponding WC claim characteristic data of the open WC claim, classifying… each seasoned WC claim in the population, including… a root node, a first branch, a second branch, a first terminal node, and a second terminal node, representing… a decision of the root node, representing… an opposing decision of the root node, setting… a settlement status indicator of the open WC claim, and evaluating… an open WC claim.
As stated above, this abstract idea falls into the (b) subject matter grouping of: Certain Methods of Organizing Human Activity as ‘fundamental economic principles or practices including mitigating risk, insurance’ and Mental Processes as ‘concepts performed in human mind including an observation, evaluation, or judgment’.
Step (2A) Prong 2:  When considered individually and in combination, the instant claims are do not integrate the exception into a practical application because the steps of calculating… a maximum medical improvement (MMI), calculating… a COW for a predetermined period of time, comparing… the corresponding WC claim characteristic data of the open WC claim, classifying… 
The instant recited claims including additional elements (i.e. “computer readable medium, instructions, WC claim processing program, WC claim database, processor, display device, COW calculating module, a regression analysis, a graphical decision tree analysis, machine learning module, WC claim comparing module, computer executable code, WC claim classifying module”) do not improve the functioning of the computer or improve another technology or technical field nor do they recite meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The limitations merely use a generic computing technology (Specification paragraphs [0053-0054], microprocessor, mainframe computer, digital signal processor, a portable computing device, internal network, external network, WC claim processor, WC claim processing program (COW calculating module and machine learning module), data storage device, and web server) as tools to perform an abstract idea or merely add insignificant extra-solution activity to the judicial exception. (MPEP 2106.05 (f) (g)). Therefore, the claims are directed to an abstract idea.
Step (2B): Additionally, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements (Claims: e.g., computer readable medium, instructions, WC claim processing program, WC claim database, processor, display device, COW calculating module, a regression analysis, a graphical decision merely “linking/applying” the exception using generic computer components does not constitute ‘significantly more’ than the abstract idea. (MPEP 2106.05 (f) (h)).  Therefore, the claims are not patent eligible under 35 USC 101.
Dependent claims 4-8, 10-14, and 16-20 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below.  The additional recited limitations in the dependent claims only refine the abstract idea.  
	For instance, in claims 4, 11, and 17, the step of “wherein the first predetermined condition is the COW is greater than a first predetermined amount, and the second predetermined condition is the COW is less than a second predetermined amount.”, in claim 5, the step of “wherein the WC claim characteristic is determined by conducting the regression analysis such that the adversely-developing predictor is present in a set of the WC claims of the seasoned population”, in claim 6, the step of “wherein the first predetermined condition is the COW is greater than a first predetermined amount, and the second predetermined condition is the COW is less than a second predetermined amount.”, in claims 7, 12, 13, 18, and 19, the step of “wherein the first predetermined amount is different from, and greater than, the second predetermined amount, and wherein the WC claim classifying module is configured to classify each seasoned WC claim in the population as a neutral WC claim when the COW of the seasoned WC claim satisfies a third predetermined condition.”, in claim 8, the step of “wherein the first predetermined condition is the COW is positive, and the second predetermined condition is the COW is equal to or less than 
This is an abstract concept with nothing more and is also considered mere instructions to apply an exception akin to a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2).
In dependent claims 4-8, 10-14, and 16-20, the step claimed are rejected under the same analysis and rationale as the independent claims 1, 9, and 15 above.  Merely claiming the same process using a set of insurance claims data to determine a workers' compensation claim characteristic and to calculate a cost of waiting does not change the abstract idea without an inventive concept or significantly more. Clearly, the additional recited limitations in the dependent claims only refine the abstract idea further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. 
Therefore, claims 1 and 4-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Conclusion
The prior art made of record but not relied upon herein but pertinent to Applicant’s disclosure is listed in the enclosed PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG S PARK whose telephone number is (571)272-8349.  The examiner can normally be reached on M-F 9:00-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571)270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YONGSIK PARK/Examiner, Art Unit 3695
June 14, 2021                                                                                                                                                                                                        

/RYAN D DONLON/Supervisory Patent Examiner, Art Unit 3695                                                                                                                                                                                                        June 19, 2021